OTCBB: ASPU LD Micro Conference December 4, 2013 SAFE HARBOR STATEMENT 1 Certain statements in this presentation and responses to various questions include forward-looking statements including statements regarding our strategic plans for 2013 and 2013 through 2015 projections.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. Important factors that could cause actual results to differ from those in the forward- looking statements include competition, ineffective media and/or marketing, failure to maintain growth in degree seeking students, and failure to generate sufficient revenue.Further information on our risk factors is contained in our filings with the SEC, including the Prospectus dated August 8, 2013.Any forward-looking statement made by us herein speaks only as of the date on which it is made.
